SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 xFiled by Registrant o Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use by Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ELEPHANT TALK COMMUNICATIONS, INC. (Name of Registrant As Specified in its Charter) N/A (Name of Persons Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o
